Citation Nr: 0739847	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  02-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for the veteran's allergic rhinitis.  

2.  Entitlement to an initial compensable disability 
evaluation for the veteran's alopecia areata.  

3.  Entitlement to a compensable disability rating under the 
provisions of 38 C.F.R. § 3.324 (2007).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had honorable active service from February 20, 
1985 to February 20, 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which 
established service connection for both alopecia areata and 
allergic rhinitis; assigned noncompensable evaluations for 
those disabilities; denied service connection for migratory 
joint pain claimed as secondary to an undiagnosed illness and 
memory problems claimed as secondary to an undiagnosed 
illness; and denied a compensable disability rating under the 
provisions of 38 C.F.R. § 3.324.  In April 2004, the Board 
remanded the veteran's claims to the RO for additional 
action.  

In August 2005, the RO granted service connection for both 
migratory joint pain to include the wrists, the hands, the 
feet, and the ankles and a cognitive impairment disorder and 
assigned 10 percent evaluations for those disabilities.  In 
March 2006, the Board remanded the issues of initial 
compensable evaluations for the veteran's allergic rhinitis 
and alopecia areata and a compensable disability rating under 
the provisions of 38 C.F.R. § 3.324 to the RO for additional 
action.  

The Board observes that the veteran has appealed from initial 
evaluations assigned for his service-connected allergic 
rhinitis and alopecia areata.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to initial 
compensable disability evaluations for the veteran's allergic 
rhinitis and alopecia areata.  The veteran is not prejudiced 
by such action.  The Board has not dismissed any issue and 
the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled. 


FINDINGS OF FACT

1.  The veteran's allergic rhinitis has been objectively 
shown to be manifested by no more than slight post-nasal 
drainage, minimal mucous membrane erythema, and no nasal 
blockage, exudate, or nasal cavity polyps.  

2.  The veteran's alopecia areata has been shown to be 
essentially asymptomatic on repeated examination.  

3.  Service connection is currently in effect for migratory 
joint pain to include the wrists, the hands, the feet, and 
the ankles evaluated as 10 percent disabling; a cognitive 
impairment disorder evaluated as 10 percent disabling; 
allergic rhinitis evaluated as noncompensable; and alopecia 
areata evaluated as noncompensable.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.97, Diagnostic Code 6522) (2007).  

2.  The criteria for a compensable evaluation for the 
veteran's alopecia areata have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.118, Diagnostic Code 7831 (2007).  

3.  A 10 percent disability rating under the provisions of 38 
C.F.R. § 3.324 may not be assigned.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.324, 3.326(a) (2007); Sabonis v. Brown, 6 
Vet App 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
June 2001, April 2002, April 2004, and June 2006 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection, assignment of an 
evaluation and effective date for an initial award of service 
connection, and the assignment of a 10 percent disability 
rating under the provisions of 38 C.F.R. § 3.324; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  The June 2001 VCAA notice was 
issued prior to the August 2001 rating decision from which 
the instant appeal arises.  In addition, the June 2007 
supplemental statement of the case included notice as to the 
assignment of an evaluation and effective date for an initial 
award of service connection.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  




II.  Evaluations 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

A.  Allergic Rhinitis

1.  Historical Review

The report of an August 2000 VA examination for compensation 
purposes states that "a history of rhinoplasty and 
septoplasty with recurrent rhinitis" was advanced.  In 
August 2001, the RO established service connection for 
allergic rhinitis and assigned a noncompensable evaluation 
for that disability.  

2.  Evaluation

Allergic rhinitis manifested by either a greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side and no polyps warrants a 10 
percent evaluation.  A 30 percent evaluation requires the 
presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2007).  

A November 2000 private physical evaluation conveys that the 
veteran's nares were patent and his nasal mucosa was within 
normal limits.  

At the August 2000 VA examination for compensation purposes, 
the veteran complained of occasional rhinorrhea and nasal 
congestion.  An impression of "a history of rhinoplasty and 
septoplasty with recurrent rhinitis" was advanced.  

At a February 2005 VA examination for compensation purposes, 
the veteran reported that he used a steroid inhaler which 
"pretty much controlled the rhinitis."  On examination, the 
veteran exhibited mucous membrane erythema.  An impression of 
chronic rhinitis was advanced.  The examiner commented that 
the veteran was "on topical steroids with good results on a 
daily basis."  

At a June 2006 VA examination for compensation purposes, the 
veteran complained of post-nasal drainage with intermittent 
nasal blockage.  On examination, the veteran exhibited slight 
post-nasal drainage, minimal mucous membrane erythema and 
"no significant nasal blockage," exudate, or nasal cavity 
polyps.  An impression of allergic rhinitis associated with 
post-nasal drip" was advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's allergic rhinitis has been shown to be manifested 
by no more than slight post-nasal drainage, minimal mucous 
membrane erythema and "no significant nasal blockage," 
exudate, or nasal cavity polyps.  In the absence of evidence 
of either a greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side and 
no polyps, the Board finds that a compensable evaluation for 
the veteran's allergic rhinitis is not warranted.  

B.  Alopecia Areata 

1.  Historical Review

The report of the August 2000 VA examination for compensation 
purposes states that an impression of "a history of alopecia 
areata under control" was advanced.  In August 2001, the RO 
established service connection for alopecia areata and 
assigned a noncompensable evaluation for that disability.  

2.  Evaluation

A noncompensable evaluation is warranted for alopecia areata 
with loss of hair limited to the scalp and the face.  A 10 
percent evaluation requires loss of all body hair.  38 C.F.R. 
§ 4.118, Diagnostic Code 7831 (2007).  

The November 2000 private physical evaluation notes that the 
veteran exhibited hair "of good quality."  

At the August 2000 VA examination for compensation purposes, 
the veteran presented a history of recurrent alopecia areata 
with two to three episodes a year.  The veteran's alopecia 
areata was found to be "under control at the present time."  
An impression of "a history of alopecia areata under 
control" was advanced.  

At the February 2005 VA examination for compensation 
purposes, the veteran presented a history of alopecia areata.  
He denied experiencing any episodes of alopecia during the 
preceding year.  The VA examiner observed that there was "no 
alopecia noted" and "no scarring from the previous 
alopecia."  An impression of "alopecia areata, history of 
none found at this time" was advanced.  

At the June 2006 VA examination for compensation purposes, 
the veteran presented a history of alopecia areata.  The 
examiner observed that the veteran's hair growth was normal.  
No alopecia-related scarring was noted.  An impression of a 
"history of alopecia areata [with] no evidence at this time 
was advanced.  

The veteran's alopecia areata has been shown to be 
essentially asymptomatic on repeated examination.  In the 
absence of objective evidence of the loss of all body hair, a 
compensable evaluation is not warranted.  

III.  38 C.F.R. § 3.324 

The provisions of 38 C.F.R. § 3.324 (2007) provide, in 
pertinent part, that:  

Whenever a veteran is suffering from two 
or more separate permanent 
service-connected disabilities of such 
character as clearly to interfere with 
normal employability, even though none of 
the disabilities may be of compensable 
degree under the 1945 Schedule for Rating 
Disabilities the rating agency is 
authorized to apply a 10-percent rating, 
but not in combination with any other 
rating.  

Service connection is currently in effect for migratory joint 
pain to include the wrists, the hands, the feet, and the 
ankles evaluated as 10 percent disabling; a cognitive 
impairment disorder evaluated as 10 percent disabling; 
allergic rhinitis evaluated as noncompensable' and alopecia 
areata evaluated as noncompensable.  Given that 10 percent 
evaluations have been assigned for two of the veteran's 
service-connected disabilities, the Board finds that a 
compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 (2007) may not be assigned.  

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet App 426, 430 (1994). Therefore, 
the benefit sought on appeal is denied.  


ORDER


An initial compensable evaluation for the veteran's allergic 
rhinitis is denied.  

An initial compensable evaluation for the veteran's alopecia 
areata is denied.  

A 10 percent disability rating under the provisions of 38 
C.F.R. § 3.324 (2007) is denied.  



_________________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


